            Case 6:20-cv-01305 Document 1 Filed 11/02/20 Page 1 of 14




            IN THE UNITED STATES DISTRICT COURT OF KANSAS
                             AT WITCHITA

DENNIS SANDERS,                      )
                                     )
and                                  )
                                     )
USA DENT COMPANY LLC,                )
                                     )
and                                  )
                                     )       Case No.
ZERO HAIL DEDUCTIBLE                 )
BY DCS LLC,                          )
                                     )
and                                  )
                                     )
ZERO HAIL DENTS,                     )
                                     )
                   Plaintiffs,       )
                                     )
v.                                   )
                                     )
ALLY FINANCIAL INC d/b/a             )
MOTORS INSURANCE                     )
CORPORATION,                         )       JURY TRIAL DEMANDED
                                     )
and                                  )
                                     )
NICOLE BEAUCHAMP,                    )
                                     )
and                                  )
                                     )
PETER MELLOS,                        )
                                     )
Serve at:                            )
                                     )
                   Defendants.       )




                                         1
            Case 6:20-cv-01305 Document 1 Filed 11/02/20 Page 2 of 14




                                         PETITION

       COMES NOW Plaintiffs, by and through undersigned counsel, and for their

Petition, states the following to the Court:

                                         PARTIES

       1.     Plaintiff Dennis Sanders (hereinafter sometimes referred to as “Plaintiff

Sanders”) is the sole owner and proprietor of USA Dent Company LLC, Zero Hail

Deductible by DCS LLC, and Zero Hail Dents, who has been falsely and wrongfully

accused of making untrue statements, unprofessional conduct, and aggressive behavior.

       2.     Plaintiff Dennis Sanders is a licensed Kansas public adjuster who is a citizen

of the State of Kansas.

       3.     USA Dent Company LLC (“USA Dent”) is a sole proprietorship and limited

liability company incorporated in the State of Kansas.

       4.     Zero Hail Deductible by DCS LLC is a sole proprietorship and limited

liability company incorporated in the State of Kansas.

       5.     Zero Hail Dents is a sole proprietorship and limited liability company

incorporated in the State of Nevada.

       6.     Plaintiffs are under information and belief that Defendant Ally Financial Inc.

is a citizen of the State of Delaware.

       7.     Plaintiffs are under information and belief that Defendant Nicole Beauchamp

is a citizen of the State of Michigan.

       8.     Plaintiffs are under information and belief that Defendant Peter Mellos is a

citizen of the State of Michigan.


                                               2
             Case 6:20-cv-01305 Document 1 Filed 11/02/20 Page 3 of 14




                             JURISDICTION AND VENUE

       9.     The allegations contained in all aforementioned Paragraphs are hereby

realleged and incorporated as if fully set forth herein.

       10.    Jurisdiction and venue are proper in the District Court of Kansas, pursuant to

28 U.S. Code § 1332.

             FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

       11.    The allegations contained in all aforementioned Paragraphs are hereby

realleged and incorporated as if fully set forth herein.

       12.    Plaintiffs are employed by various automotive dealerships to provide an

independent recommendation of the value of the damage to automobiles in conjunction

with the inspections and damage assessments done by insurance companies and their

adjusters as well as providing repair services.

       13.    Plaintiffs’ professional and technical expertise helps the dealerships he

contracts receive fair and accurate compensation from insurance companies for the amount

of damage and estimated costs of repairs for each automobile.

       14.    Plaintiffs’ also perform the labor of moving and washing the dealership’s

automobiles to facilitate the inspection and appraisal process.

       15.    Prior to the events that are the subject matter of this lawsuit, Plaintiff USA

Dent had a preexisting professional and contractual relationship with the dealership of

G&G, Inc.




                                              3
               Case 6:20-cv-01305 Document 1 Filed 11/02/20 Page 4 of 14




       16.       Plaintiff USA Dent performed and was to perform numerous services that

totaled revenue measured in millions of dollars of work for G&G, Inc. in the course of the

contractual relationship.

       17.       Defendants knew of the professional and contractual relationship between

Plaintiff USA Dent and G&G, Inc., as G&G, Inc. President, John Wentling, contacted

Defendants and apprised them of the contract, prior to the events contained within this

Petition.

       18.       On July 22, 2020, G&G, Inc. received correspondence publishing and

memorializing Defendants’ spurious claims alleging that Plaintiff Dennis Sanders and his

company Plaintiff USA Dent had a long history of “abusive and unprofessional conduct”

and that Defendants had made the “decision that its employee adjusters will not work” with

Plaintiffs.

       19.       In the aforementioned letter, Defendants made specific allegations that

Plaintiff Dennis Sanders:

              a. Was verbally abusive;

              b. Constantly screamed in the adjusters’ faces;

              c. Pounded his fists on vehicle;

              d. Made physical contact with one of Defendants’ adjusters;

              e. Initiated contact that almost led to a physical confrontation;

              f. Wrongfully allowed one of his employees to carry a pistol.

       20.       Defendants further alleged that the behaviors of Plaintiff Dennis Sanders

described above were present in “upwards of 20 claims” “over the last five or so years.”


                                                 4
              Case 6:20-cv-01305 Document 1 Filed 11/02/20 Page 5 of 14




       21.     Plaintiffs are under information and belief that Defendants knew the

aforementioned statements were untrue at the time they were made, including the untrue

accusations of assault.

       22.     Moreover, in the same letter, Defendants stated that they would not allow

Plaintiffs to work with their personnel and advised G&G, Inc. that it would not perform

any damage assessment in conjunction with Plaintiffs.

       23.     To clarify, Defendants’ refusal to work with Plaintiffs was an attempt to

“blackball” Plaintiffs from the industry and deter dealerships from hiring Plaintiffs.

       24.     Defendants stated that if another public adjuster was hired, Defendants would

work alongside them.

       25.     Defendants further stated that they would only perform their damage

assessment with a different public adjuster or independent to Plaintiffs’ damage

assessment.

       26.     This mandate, in effect, means Plaintiffs’ damage assessment would not be

factored into Defendants’ damage assessment or analysis, rendering Plaintiffs’ opinion and

ability to perform their job function moot.

       27.     In addition to the allegations made in the described letter, Defendants also

interfered with Plaintiffs’ ability to render services to G&G, Inc. in the middle of a site

inspection.

       28.     In Dodge City, Plaintiff Dennis Sanders and his team at Plaintiff USA Dent

met with one of Defendants’ adjusters to perform an inspection. However, Defendants




                                              5
              Case 6:20-cv-01305 Document 1 Filed 11/02/20 Page 6 of 14




forbid their adjuster from performing his function unless and until Plaintiff Sanders and his

associates vacated G&G, Inc.’s premises.

       29.     Said aforementioned adjuster advised the parties involved that it was not his

personal decision to refuse to move forward with the inspection and that the decision had

been made by his superiors.

       30.     Defendants also alleged in other correspondence and conversations with

G&G, Inc. representatives that at an inspection of another dealership in Louisiana that

Plaintiff and his team had been “swearing” and that one of Plaintiff Sanders’ employees

that was carrying a firearm pursuant to an open carry permit caused Defendants and their

employees to “feel unsafe.”

       31.     G&G, Inc offered to address and accommodate Defendants’ concerns

including guaranteeing no firearms on its dealership premises while adjusters were

performing inspections, in favor of completely banning work done in conjunction with

Plaintiffs.

       32.     Despite these offers, Defendants continued to refuse to work with Plaintiffs.

       33.     As a result of Defendants conduct, G&G terminated its contract with Plaintiff

USA Dent, as stated to Defendant Peter Mellos in September 9, 2020 correspondence.

       34.     Defendant Ally Financial Inc d/b/a Motors Insurance Corporation,

Defendant Nicole Beauchamp, and Defendant Peter Mellos have intentionally interfered

and continue to interfere with both existing contracts and business relationships with

Plaintiff USA Dent’s clients and deprived it of millions of dollars of business.




                                             6
             Case 6:20-cv-01305 Document 1 Filed 11/02/20 Page 7 of 14




       35.    Defendants’ aforementioned interference with Plaintiff USA Dent’s ability

to perform its function caused dealerships, including G&G, Inc. to sever their contracts

with it.

       36.    Additionally, Defendants’ aforementioned interference with Plaintiff’s

ability to perform his job caused dealerships, including G&G, Inc. to sever their business

relationships with Plaintiff USA Dent and Plaintiff Sanders.

       37.    Plaintiffs are under information and belief that Defendants’ statements about

Plaintiff Sanders and corresponding actions were an intentional effort to get G&G, Inc. to

sever their professional and contractual relationship with Plaintiff USA Dent.

       38.    In G&G, Inc.’s insurance policy with Defendants, Part II(C)(3)(c)(4)

obligates G&G, Inc. to allow Defendants to inspect and appraise each covered automobile,

but does not set forth any other limitations as far as outside parties or public adjusters.

       39.    Licensed public adjusters, including Plaintiff Sanders, are authorized via

statute to represent their clients in relation to first party claims arising under insurance

claims or contracts that insure the real or personal property of the insured, aids or acts on

behalf of an insured in negotiating for, or effecting the settlement of, a claim for loss or

damage covered by and limited to commercial lines insurance contracts. K.S.A. 2013 Supp.

40-5501-40-5519, also known as the Public Adjusters Licensing Act. Defendants’

interference left Plaintiff unable to perform his duties under law.

       40.    Furthermore, public adjusters are required to be “trustworthy, reliable and of

good reputation.” K.S.A. § 40-5505. Defendants’ defamatory statements interfere with




                                              7
              Case 6:20-cv-01305 Document 1 Filed 11/02/20 Page 8 of 14




Plaintiff Sanders’ ability to abide by this tenet by attempting to sully his reputation in the

community and make him appear untrustworthy.

        41.    In addition, Defendants’ defamatory allegations could cause Plaintiff

Sanders to lose his public adjuster’s license, as these statements accuse Plaintiff Sanders

of demonstrating incompetence or untrustworthiness in the course of his job. K.S.A. § 40-

5510.

        42.    Due to the false nature of Defendants’ claims against Plaintiff Sanders and

Plaintiff USA Dent, the lack of limitations under the insurance policy, and general practice

in the insurance industry, there was no justification for an intentional interference with

Plaintiff USA Dent and G&G, Inc.’s professional and contractual relationship.

        43.    Defendants’ actions also caused Plaintiffs to lose out on prospective business

relationships and/or contracts with other automobile dealerships.

        44.    Plaintiffs accrued millions of dollars in damages due to Defendants’ actions

and continue to accrue additional damages every day.

        45.    Plaintiff Sanders also has suffered, and continues to suffer, irreparable

damage to his personal reputation and his company’s reputation because of Defendants’

actions.

        46.    The harm to Plaintiffs is pervasive and continuous in nature, as well as willful

and wanton.

                                COUNT I: DEFAMATION

        47.    The allegations contained in all aforementioned Paragraphs are hereby

realleged and incorporated as if fully set forth herein.


                                               8
             Case 6:20-cv-01305 Document 1 Filed 11/02/20 Page 9 of 14




       48.    Defendants made certain false and defamatory allegations about Plaintiff

Sanders, as described herein in Paragraphs 14-16.

       49.    Defendants’ allegations were false.

       50.    As stated herein, Defendants knew their statements were false, or

alternatively, publicized these statements with reckless disregard at a time when they had

serious doubts about the truth of the statements.

       51.    In terms of publication of these defamatory allegations, Defendants

communicated these allegations on July 22, 2020 to third party G&G, more fully described

in Paragraphs 14-16. Defendants also communicated these allegations at the sites of several

vehicle inspections, including in Louisiana and Dodge City as detailed in Paragraphs 24-

26.

       52.    Defendants’ false allegations exposed Plaintiff Sanders to ostracism, fear,

contempt, and/or ridicule, and/or deprive Plaintiff Sanders of the benefit of his reputation

in the community, his business relationships and contacts, and his ability to generate

revenue including, but not limited to the harm set forth herein.

       53.    As a direct and proximate result of Defendants’ false and defamatory

allegations, Plaintiff Sanders has suffered – and continues to suffer – a loss of reputation,

respect, revenue, and professional standing.

       54.    As a direct and proximate result of Defendants’ false and defamatory

allegations, Plaintiff Sanders has suffered – and continues to suffer – irreparable pain and

suffering, loss of peace of mind, loss of wages, loss of benefits, loss of opportunity, and

emotional distress.


                                               9
             Case 6:20-cv-01305 Document 1 Filed 11/02/20 Page 10 of 14




       55.     As shown by the foregoing, Defendants’ conduct was willful, wanton, and

malicious, and showed complete indifference to and/or conscious disregard for the rights

of others, including the rights of Plaintiff Sanders, thus justifying an award of punitive

damages in an amount sufficient to punish Defendants and/or to deter them and others from

like conduct in the future.

       WHEREFORE, Plaintiffs pray that this Honorable Court award them damages

against Defendants – compensatory, nominal, and/or punitive – in such an amount in excess

of $2,000,000.00 as is deemed fair and reasonable; reasonable attorneys’ fees; costs;

interest, as allowed by law; and any other relief deemed just and proper under the

circumstances.

             COUNT II: TORTIOUS INTERFERENCE WITH CONTRACT

       56.     The allegations contained in all aforementioned Paragraphs are hereby

realleged and incorporated as if fully set forth herein.

       57.     There was an existing, valid contract between Plaintiff USA Dent and third-

party G&G, Inc., which predated the allegations contained within this Petition.

       58.     Defendants knew about the contract between Plaintiff USA Dent and G&G,

Inc. at the time of the conduct described in this Petition.

       59.     Defendants conduct was intentionally designed to get G&G, Inc. to breach,

alter, or void their contract with Plaintiff USA Dent.

       60.     Defendants had no justification for their interference in the contractual

relationship between Plaintiff USA Dent and G&G, Inc.




                                              10
             Case 6:20-cv-01305 Document 1 Filed 11/02/20 Page 11 of 14




       61.     As a direct and proximate result of Defendants’ interference in the

contractual relationship between Plaintiff and G&G, Inc., Plaintiff USA Dent has suffered

– and continues to suffer – damages including, but not limited to revenue based on its

contract with G&G, Inc., future business opportunities, and its professional relationship

with G&G, Inc. and other dealerships and industry participants.

       62.     As shown by the foregoing, Defendants’ conduct was willful, wanton, and

malicious, and showed complete indifference to and/or conscious disregard for the rights

of others, including the rights of Plaintiff USA Dent, thus justifying an award of punitive

damages in an amount sufficient to punish Defendants and/or to deter them and others from

like conduct in the future.

       WHEREFORE, Plaintiffs pray that this Honorable Court award them damages

against Defendants – compensatory, nominal, and/or punitive – in such an amount in excess

of $2,000,000.00 as is deemed fair and reasonable; reasonable attorneys’ fees; costs;

interest, as allowed by law; and any other relief deemed just and proper under the

circumstances.

  COUNT III: TORTIOUS INTERFERENCE WITH AN EXISTING BUSINESS

                                     RELATIONSHIP

       63.     The allegations contained in all aforementioned Paragraphs are hereby

realleged and incorporated as if fully set forth herein.

       64.     There was a pre-existing business relationship with the probability of future

economic benefit between Plaintiffs and third-party G&G, Inc., which predated the

allegations contained within this Petition.


                                              11
             Case 6:20-cv-01305 Document 1 Filed 11/02/20 Page 12 of 14




       65.     Defendants knew about the business relationship between Plaintiffs and

G&G, Inc. at the time of the conduct described in this Petition.

       66.     Plaintiffs state with reasonable certainty that but for the conduct of

Defendants, the business relationship between Plaintiffs and G&G, Inc. would have

continued.

       67.     Defendants conduct was intentionally designed to interfere and sever the

business relationship between Plaintiffs and G&G, Inc.

       68.     As a direct and proximate result of Defendants’ interference in the business

relationship between Plaintiffs and G&G, Inc., Plaintiffs have suffered – and continue to

suffer – damages including, but not limited to revenue based on Plaintiff USA Dent’s

contract with G&G, Inc., future business opportunities, and Plaintiffs professional

relationship with G&G, Inc. and other dealerships and industry participants.

       69.     As shown by the foregoing, Defendants’ conduct was willful, wanton, and

malicious, and showed complete indifference to and/or conscious disregard for the rights

of others, including the rights of Plaintiffs, thus justifying an award of punitive damages in

an amount sufficient to punish Defendants and/or to deter them and others from like

conduct in the future.

       WHEREFORE, Plaintiffs prays that this Honorable Court award them damages

against Defendants – compensatory, nominal, and/or punitive – in such an amount in excess

of $2,000,000.00 as is deemed fair and reasonable; reasonable attorneys’ fees; costs;

interest, as allowed by law; and any other relief deemed just and proper under the

circumstances.


                                             12
             Case 6:20-cv-01305 Document 1 Filed 11/02/20 Page 13 of 14




COUNT IV: TORTIOUS INTERFERENCE WITH A PROSPECTIVE BUSINESS

                                     RELATIONSHIP

       70.     The allegations contained in all aforementioned Paragraphs are hereby

realleged and incorporated as if fully set forth herein.

       71.     Plaintiffs had an expectancy of contracts with other dealerships that would

yield economic benefits which were not able to be realized based on Defendants’ actions.

       72.     Defendants knew about these potential other business relationships of

Plaintiffs at the time of the conduct described in this Petition.

       73.     Plaintiffs state with reasonable certainty that but for the conduct of

Defendants, these other business relationships would have come to fruition.

       74.     Defendants’ conduct was intentionally designed to interfere with and prevent

the formation of potential business relationships for Plaintiffs.

       75.     As a direct and proximate result of Defendants’ interference in the potential

business relationships of Plaintiffs, Plaintiffs suffered – and continue to suffer – damages

including, but not limited to revenue, future business opportunities, and damage to their

professional relationships with other dealerships and industry participants.

       76.     As shown by the foregoing, Defendants’ conduct was willful, wanton, and

malicious, and showed complete indifference to and/or conscious disregard for the rights

of others, including the rights of Plaintiffs, thus justifying an award of punitive damages in

an amount sufficient to punish Defendants and/or to deter them and others from like

conduct in the future.




                                              13
          Case 6:20-cv-01305 Document 1 Filed 11/02/20 Page 14 of 14




      WHEREFORE, Plaintiffs prays that this Honorable Court award them damages

against Defendants – compensatory, nominal, and/or punitive – in such an amount in excess

of $2,000,000.00 as is deemed fair and reasonable; reasonable attorneys’ fees; costs;

interest, as allowed by law; and any other relief deemed just and proper under the

circumstances.

                            DEMAND FOR JURY TRIAL

      Plaintiffs hereby demand a trial by jury on all issues so triable.



                                          Respectfully submitted,

                                          KNIGHT NICASTRO MACKAY, LLC


                                          /s/ Derek H. MacKay
                                          Derek H. MacKay             KS #23213
                                          Charlotte A. Johnston       KS #78881
                                          304 West 10th Street
                                          Kansas City, MO 64105
                                          Telephone: (816) 708-0105
                                          Facsimile: (303) 845-9299
                                          Email: mackay@knightnicastro.com
                                                 johnston@knightnicastro.com

                                          ATTORNEYS FOR PLAINTIFFS




                                            14
